Citation Nr: 9936141	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 5, 
1994, for grant of service connection for schizophrenia and 
assignment of a 100 percent disability rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1971 to 
September 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) which implemented the Board's 
decision to grant service connection for schizophrenia; the 
RO assigned an initial rating of 100 percent with an 
effective date of December 5, 1994.  

The Board notes that the appellant submitted a written 
withdrawal of the issue of his entitlement to special monthly 
compensation in March 1999.  As this withdrawal conforms to 
the provisions of 38 C.F.R. § 20.204, the title page reflects 
the only remaining issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's claim of entitlement to service 
connection for a psychiatric disability was denied in a Board 
decision issued in July 1983.

3.  The appellant submitted a request for the reopening of 
his claim of entitlement to service connection for 
schizophrenia in April 1989.  Reopening of the service 
connection claim for schizophrenia was denied by the RO in a 
July 1989 rating decision; the appellant was informed of this 
decision, and he did not timely complete the procedural steps 
required to perfect an appeal from the rating decision.

4.  The appellant's subsequent claim for service connection 
for schizophrenia was received by the RO on December 5, 1994; 
the first medical opinion that establishes that the 
appellant's schizophrenia probably had its onset in-service 
or shortly thereafter is dated in July 1995.  


CONCLUSION OF LAW

No legal basis exists for establishment of an effective date 
for service connection for schizophrenia earlier than 
December 5, 1994.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. §§  3.103, 3.104(a), 3.155, 3.157, 
3.400, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed entitlement to an effective date 
for service connection for schizophrenia earlier than 
December 5, 1994 (the date his latest request for the 
reopening of his service connection claim for schizophrenia 
was received by the RO).  During the appellant's June 1999 
Travel Board hearing at the RO, his representative argued 
that the appellant's 1988 application for pension should have 
been construed as a request for the reopening of his claim 
for service connection for schizophrenia.  See Travel Board 
Hearing Transcript pp. 7 and 10.  

The Board notes that the appellant submitted an informal 
claim for pension benefits in May 1988.  The pension claim 
was denied in September 1988; there was no mention of the 
schizophrenia claim in that rating decision.  However, the RO 
did subsequently issue a rating decision in July 1989, in 
which the reopening of the appellant's claim for service 
connection for schizophrenia was expressly denied.  The RO 
sent a Supplemental Statement of the Case (SSOC) to the 
appellant in that same month which informed him of the denial 
of reopening of the schizophrenia claim.  The RO also sent a 
letter to the appellant in August in which he was informed 
that his schizophrenia claim had previously been denied and 
that the claim would remain disallowed in the absence of any 
new or material evidence.  The RO found that the written 
statement submitted by the appellant's representative in 
November 1989 constituted a Notice of Disagreement (NOD) to 
the July 1989 rating; a Statement of the Case (SOC) was 
subsequently issued in September 1990.  The appellant was 
notified at that time that he had 60 days in which to file 
his substantive appeal.  The appellant did not thereafter 
file a substantive appeal.  

The Board's July 1983 decision is final (as acknowledged by 
the appellant's representative in the June 1999 Travel Board 
hearing presentation).  Furthermore, the representative 
specifically stated that the appellant was not raising a 
claim of clear and unmistakable error (CUE) in that Board 
decision.  Therefore, review of the Board's July 1983 
decision is not currently possible.  

Once a veteran's claim has been finally denied by the Board 
or the RO, he may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156.  The VA regulation 
governing the effective date of claims reopened based on new 
and material evidence provides that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and (r).

The appellant has alleged, basically, that he feels that he 
should have been awarded a 100 percent rating dating back to 
his informal claim for pension in May 1988, because that 
informal claim for pension also constituted a claim for the 
reopening of the schizophrenia claim.  The appellant did 
submit a specific claim for the reopening of the 
schizophrenia claim in April 1989.  However, even if the May 
1988 pension claim is construed to include a claim for the 
reopening of the service connection claim, reopening of the 
service connection claim for schizophrenia was denied by the 
RO in a July 1989 rating decision; that rating decision would 
have encompassed both the May 1988 claim and the April 1989 
claim.  As previously noted, the appellant was informed of 
the denial and submitted an NOD in November 1989; he was then 
provided with an SOC in September 1990, along with a notice 
letter informing him of the 60 day time limit in which to 
file his substantive appeal.  However, he did not timely 
complete his appeal of the July 1989 rating decision and that 
rating decision became final.

The Board finds that the appellant was properly notified of 
the July 1989 denial of his claim to reopen by the RO.  Since 
the procedural steps necessary for the appeal of that 
decision were never completed, the decision became final, and 
is not subject to re-adjudication.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Federal 
law and VA regulations mandate that the effective date of an 
award of disability compensation based on a claim reopened 
after a final disallowance is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2).  The 
first communication from the appellant that constituted a 
request to reopen the schizophrenia claim was received by the 
RO in December 1994.

Accordingly, in light of the governing statutory and 
regulatory provisions, the Board finds that the effective 
date of the appellant's grant of service-connection for 
schizophrenia was properly determined to be December 5, 1994, 
and no basis for assignment of an earlier date exists.


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for schizophrenia and assignment of a 100 
percent rating prior to December 5, 1994, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

